UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4105
ROBERT JACKSON WYATT, JR.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                         (CR-01-121-CCB)

                      Argued: October 31, 2002

                      Decided: March 28, 2003

 Before WILKINS, Chief Judge, Frank J. MAGILL, Senior Circuit
Judge of the United States Court of Appeals for the Eighth Circuit,
   sitting by designation, and Robert E. PAYNE, United States
   District Judge for the Eastern District of Virginia, sitting by
                            designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Melissa Maynard Moore, FEDERAL PUBLIC DEFEND-
ER’S OFFICE, Baltimore, Maryland, for Appellant. Jonathan Paul
Luna, Assistant United States Attorney, Baltimore, Maryland, for
Appellee. ON BRIEF: James Wyda, Federal Public Defender, Beth
2                     UNITED STATES v. WYATT
M. Farber, Assistant Federal Public Defender, Baltimore, Maryland,
for Appellant. Thomas M. DiBiagio, United States Attorney, Balti-
more, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Robert Wyatt was convicted of possession of child pornography, in
violation of 18 U.S.C. § 2252A(a)(5)(B) (2000), a provision of the
Child Pornography Prevention Act ("CPPA"). Wyatt appeals his con-
viction on three grounds. Wyatt claims (1) the district court should
have dismissed the indictment because Ashcroft v. Free Speech Coali-
tion, 122 S. Ct. 1389 (2002), renders § 2252A(a)(5)(B) unconstitu-
tional; (2) section 2252A(a)(5)(B) violates Congress’s authority under
the Commerce Clause; and (3) the district court erred in denying the
motion to suppress evidence because there was no probable cause for
issuance of the search warrant.

   Our jurisdiction is proper pursuant to 28 U.S.C. § 1291 (2000). For
the following reasons, we affirm Wyatt’s conviction.

                                  I.

   Wyatt first contends that Free Speech Coalition renders
§ 2252A(a)(5)(B) unconstitutional. Free Speech Coalition invalidated
§§ 2256(8)(B) and 2256(8)(D) of the CPPA, provisions that extended
the definition of child pornography to include virtual images, or any
image which "appears to be" of a minor, 18 U.S.C. § 2256(8)(B)
(2000), or "conveys the impression that the material is or contains a
visual depiction of a minor," id. § 2256(8)(D). Free Speech Coalition,
122 S. Ct. at 1405-06. The Court in Free Speech Coalition found that
these sections were overbroad, in violation of the First Amendment.
                        UNITED STATES v. WYATT                          3
Id. No other provisions of the CPPA were invalidated. In fact,
throughout the opinion, the Supreme Court expressly limited its hold-
ing to these two provisions because they bring virtual images within
the purview of the CPPA. Id. at 1397, 1405-06.

   Other circuits have agreed that Free Speech Coalition invalidated
only the criminalization of virtual pornography. See United States v.
Kelly, 2002 WL 31911037 (7th Cir. 2002) (finding that Free Speech
Coalition relates only to the portion of the CPPA that defines child
pornography to include virtual images and concluding that the other
sections of the CPPA can be severed and left intact); United States v.
Hersh, 297 F.3d 1233, 1254 n.31 (11th Cir. 2002) (noting that Free
Speech Coalition applies only to virtual images). Wyatt was convicted
under § 2252A(a)(5)(B) of the CPPA, a section unaltered by Free
Speech Coalition. Therefore, the district court did not err in refusing
to dismiss the indictment.

                                   II.

   Next, Wyatt argues that § 2252A(a)(5)(B) exceeds Congress’s
authority under the Commerce Clause because such possession of
child pornography does not necessarily affect interstate commerce.
However, it is well settled that Congress may regulate even purely
intrastate activity where those activities substantially affect interstate
commerce. See United States v. Lopez, 514 U.S. 549, 558-59 (1995)
(identifying "activities that substantially affect interstate commerce"
as one of three broad categories of activity that Congress may regu-
late under its commerce power) (citing Maryland v. Wirtz, 392 U.S.
183, 196 n.27 (1968)). In addition, § 2252A(a)(5)(B) regulates only
knowing possession of child pornography that has been "mailed, or
shipped or transported in interstate or foreign commerce by any
means, including by computer" or production of child pornography
using materials that have been "mailed, or shipped or transported in
interstate or foreign commerce by any means, including by com-
puter." These jurisdictional elements limit the application of
§ 2252A(a)(5)(B) to cases where there is a sufficient nexus to inter-
state commerce.

  For these reasons, § 2252A(a)(5)(B) is not an unconstitutional
exercise of congressional authority.
4                      UNITED STATES v. WYATT
                                 III.

   Finally, Wyatt argues that the district erred in denying his motion
to suppress evidence because there was no probable cause for the
issuance of the search warrant. Our review of the record indicates that
there was sufficient evidence to establish probable cause for the issu-
ance of the warrant. Therefore, we find that the district court did not
err in denying the motion to suppress.

                                 IV.

    For the foregoing reasons, we affirm Wyatt’s conviction.

                                                          AFFIRMED